Citation Nr: 1750345	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disorder other than arcus senilis and glaucoma, including retinal defect. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty for training from January 1979 to March 1979.  He also served on active duty from September 1986 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Board remanded the case for further development in November 2016.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet.  App. 268, 271 (1998).

The Board previously remanded the case to obtain an additional medical opinion.  At that time, it was noted that the August 2008 VA examination report included diagnoses of a visual field defect and a color vision defect.  The Board determined that a medical opinion was needed to determine whether the visual field defect and color vision defect were separate from the Veteran's already service-connected arcus senilis and glaucoma.  The Board also noted that the medical opinion should address whether the disabilities were directly related to service.  The Board instructed the VA examiner to determine whether the disabilities constituted congenital defects or diseases.  If the examiner determined that the disability was a congenital defect, the examiner was directed to opine as to whether there was additional disability due to disease or injury superimposed upon such defect during service.  If the examiner found that the disability was a congenital disease, the examiner was instructed to opine as to whether the disorder was aggravated beyond its natural progression during his military service.  Finally, the Board instructed the examiner to provide a complete rationale for all opinions.  

Following the remand, the Veteran was afforded a VA examination in February 2017.  The examiner diagnosed him with a bilateral visual field defect and a very mild color vision defect.  The VA examiner provided the following opinion: 

[V]isual field defect goes along with a diagnosis of glaucoma and is not a separate entity as far as I can tell from an eye examination.  It does not appear that the visual field defect is congenital however the mild color vision defect is most likely congenital with no connection to his glaucoma or arcus senilus.  

In May 2017, the VA examiner provided an addendum opinion to address the mild color vision defect.  The VA examiner opined: 

Current status of condition is very mild color vision defect, most likely congenital with no aggravation or permanent worsening of the underlying condition currently or historically noted.  No connection to any additional disability, disease, or injury found.  

The Board finds that there has not been substantial compliance with the November 2016 Board remand directives.  In this regard, the Board notes that the VA examiner did not provide supporting rationale for the opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the VA examiner concluded that the mild color vision defect was most likely congenital, but did not specify whether the disability was a congenital defect or a congenital disease.  Accordingly, another VA medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral eye disorder other than arcus senilis and glaucoma.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

(A) The examiner should state whether the Veteran's visual field defect and color vision defect constitute a disability or disabilities that are separate and distinct from his already service-connected arcus and glaucoma.

(B)  If so, the examiner should state whether those conditions constitute a congenital defect or disease.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(C)  If the disorder is found to be a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service.

(D) If the disorder is found to be a congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

(The term "clear and unmistakable" means that the evidence is undebatable.) 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service.  If the evidence reflects such an increase, the examiner should indicate whether the increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(E) If the examiner determines that the disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service, to include any symptomatology therein.

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or aggravated by the Veteran's service-connected arcus senilis and glaucoma. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
6.  The AOJ should then readjudicate the claims after considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W.  ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




